Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                             Request for continued examination under 37 CFR 1.114                    
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/20/2022 has been entered.

                                                              Objection to the claims
In line 1 of claim 3, the applicant puts “the information processing apparatus according to claim 2; but claim 2 was cancelled. Appropriate correction is required.
                                                         Response to arguments
Applicant’s arguments with respect to all pending claims were fully considered, but are moot because of the new of ground of rejection.  Applicant argues that cited references failed to disclose each respective content image represents the corresponding content option that is presently being executed by another of a plurality of other users, but is not presently selected or executed by the user; wherein a graphical symbol is presented such that the another user is graphically linked to the preview screen showing the selected content image for the corresponding content option.

However, Vaysman et al show, in fig.5, a system being able to present multiple selectable options to the users and those selectable options have previews of videos being selected by another user or subscriber and there is a progress bar for indicating the program remaining time or status of those videos that were selected by other subscribers or users as disclosed in para.0147 and 0040.

And   Kandekar et al disclose a system  presenting  graphical user interface containing  image profiles of a group of users or friends watching a program and being linked to the preview screen and the system is able to provide playback  status of the other users that currently watch the program as shown in fig.2 and fig.3 and the users have the options to establish communication among them via a chat room and users have the options to follow other users and they can ask other users to follow them  according to their playback status or progress as disclosed in para. ; 0025-0026; 0027-0030; 0023;0054;0020; 0049.

Applicant failed to amend the claim properly to overcome the 112(f) claim interpretation. This action is made non-final.
                                             CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f): (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: [a content selection screen representation section adapted to; a preview screen presentation section adapted to; means adapted to receive] in claims 1-; 3-6.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
                                                    Claims rejections-35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1; 3; 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miura (US.Pub.No.20140179427) in view of Vaysman (US.Pub.No.20120072952) and Kandekar (US.Pub.No.20100017474).

Regarding claim 1, Miura et al disclose an information processing apparatus comprising: a content selection screen presentation section adapted to present a user with a content selection screen including a plurality of types of content options; where the content options
are selectable by the user in order to execute such content for viewing by the user (An interface 300 is shown providing vignettes or icons 302, 304, 306, 308, 310, and 312 of various game titles that are available for demoing. Each icon can be configured to provide an image indicative of the game that it represents. In one embodiment, when a user navigates to a given icon, the icon may be activated to show an animation or video clip that is representative of the video game or which otherwise provides additional information to the user about the content of the video game,0084; 0044;0077;0086;0084); 

a preview screen presentation section adapted to present the user with, in a case where one of the content images is selected while the content selection screen is presented (see fig.3, element 314; when a user selects an icon, a preview video may be shown in accordance with method operation 314, 0084; 0139; 0025; see fig.19 for showing activities of other users; 0170; 0098; 0136).

But did not explicitly disclose  wherein: each content option, prior to selection and execution, is presented to the user as a respective content image among a plurality of content images, each respective content image represents the corresponding content option that is presently being executed  by another of a plurality of other users, but is not presently selected or executed by the user; and  indicia of one or more of the plurality of other users is included in proximity to one or more of the content images; a preview screen including a video that represents a state of a screen watched by the another user among the plurality of other users who is actually using the selected content option, wherein a graphical symbol is presented such that the another user is graphically linked to the preview screen showing the selected content image for the corresponding content option.

However, Vaysman  et al disclose wherein: each content option, prior to selection and execution, is presented to the user as a respective content image among a plurality of content images, each respective content image represents the corresponding content option that is presently being executed  by another of a plurality of other users, but is not presently selected or executed by the user; and  a preview screen including a video that represents a state of a screen watched by the another user among the plurality of other users who is actually using the selected content option (see fig.5 for presenting multiple selectable options to the users and those selectable options contains  previews of videos being selected by another user or subscriber and there is a progress bar for indicating the program remaining time or status; each ME can include any number of the following components (each component being referred to as "media content", or simply "content"): video program selected by the service provider; video channel chosen by a subscriber; video program chosen by a subscriber; video loop from broadcast stream, RAM, or hard drive; image; service provider or subscriber chosen iTV application as well as a link to iTV application. When applicable, an ME can include: channel number, program name, program status bar which displays program remaining time,0147; show video preview,0040).

It would have been obvious before the effective filing date of the claimed invention to incorporate the teaching of Vaysman to modify Miura by providing graphical user interface with viewing status of programs selected by other users for the purpose of improving viewing experience accordingly.

And Kandekar et al disclose indicia of one or more of the plurality of other users is included in proximity to one or more of the content images; wherein a graphical symbol is presented such that the another user is graphically linked to the preview screen showing the selected content image for the corresponding content option ( see fig.2 and fig.3 for showing images profiles  and status of other users watching contents together and users have the options to follow other users in order to synchronize playback session; 0025-0026; 0027-0030).
 
It would have been obvious before the effective filing date of the claimed invention to incorporate the teaching of Kandekar to modify Miura and Vaysman by providing graphical user interface with image profiles feedback provided by other users for some selected or executed content for the purpose of increasing satisfaction of the users accordingly.

Regarding claim 3, Miura and Vaysman et al did not explicitly disclose wherein the preview screen presentation section presents a plurality of videos representing states of screens individually watched by the plurality of other users, in such a manner as to associate the plurality of videos with corresponding ones of the user images representing the plurality of other users.

However, Kandekar et al disclose wherein the preview screen presentation section presents a plurality of videos representing states of screens individually watched by the plurality of other users, in such a manner as to associate the plurality of videos with corresponding ones of the user images representing the plurality of other users (see fig.2 and fig.3 for images profiles and viewing status of other users watching video contents; 0025-0026; 0027-0030).

It would have been obvious before the effective filing date of the claimed invention to incorporate the teaching of Kandekar to modify Miura and Vaysman by providing graphical user interface with viewing status of other users watching the content for the purpose of increasing satisfaction of the users accordingly.

Regarding claim 6, Miura et al disclose an information processing system comprising: a server apparatus (see fig.19; 0064; 0068); and
 
a plurality of client apparatuses (see fig.19 with multiple client’s devices);

wherein the server apparatus includes means adapted to receive, from each of the plurality of client apparatuses, information identifying content currently used by the client apparatus (A library section 1002 displays various game titles in the user's library. These may be game titles which the user has purchased or otherwise acquired, 0114; 0120; 0167);

  a preview screen presentation section adapted to present the user with, in a case where one of the content images is selected while the content selection screen is presented (see fig.3, element 314; when a user selects an icon, a preview video may be shown in accordance with method operation 314, 0084; 0139; 0025; see fig.19 for showing activities of other users; 0170; 0098; 0136).

But did not explicitly disclose at least one of the plurality of client apparatuses includes: a content selection screen presentation section adapted to present a user with a content selection screen including a plurality of types of  content options, where the content options are selectable by the user in order to execute such content for viewing by the user; wherein:  each content option, prior to selection and execution,  is presented to the user as a respective content image among a plurality of content images, each respective content image represents the corresponding content option that is presently being executed  by another of a plurality of other users, but is not presently selected or executed by the user  and indicia of one or more of the plurality of other users is included in proximity to one or more of the content images; a preview screen including a video that represents a state of a screen watched by the another user among the plurality of other users who is actually using the selected content option, wherein a graphical symbol is presented such that the another user is graphically linked to the preview screen showing the selected content image for the corresponding content option.

However, Vaysman  et al disclose at least one of the plurality of client apparatuses includes: a content selection screen presentation section adapted to present a user with a content selection screen including a plurality of types of  content options, where the content options are selectable by the user in order to execute such content for viewing by the user; wherein:  each content option, prior to selection and execution,  is presented to the user as a respective content image among a plurality of content images, each respective content image represents the corresponding content option that is presently being executed  by another of a plurality of other users, but is not presently selected or executed by the user; a preview screen including a video that represents a state of a screen watched by the another user among the plurality of other users who is actually using the selected content option(see fig.5 for presenting multiple selectable options to the users and those selectable options contains  previews of videos being selected by another user or subscriber and there is a progress bar for indicating the program remaining time or status; each ME can include any number of the following components (each component being referred to as "media content", or simply "content"): video program selected by the service provider; video channel chosen by a subscriber; video program chosen by a subscriber; video loop from broadcast stream, RAM, or hard drive; image; service provider or subscriber chosen iTV application as well as a link to iTV application. When applicable, an ME can include: channel number, program name, program status bar which displays program remaining time,0147; show video preview,0040).

It would have been obvious before the effective filing date of the claimed invention to incorporate the teaching of Vaysman to modify Miura by providing graphical user interface with viewing status of programs selected by other users for the purpose of improving viewing experience accordingly.

And Kandekar et al disclose  indicia of one or more of the plurality of other users is included in proximity to one or more of the content images; wherein a graphical symbol is presented such that the another user is graphically linked to the preview screen showing the selected content image for the corresponding content option ( see fig.2 and fig.3 for showing images profiles  and status of other users watching contents together and users have the options to follow other users in order to synchronize playback session; 0025-0026; 0027-0030).
 
It would have been obvious before the effective filing date of the claimed invention to incorporate the teaching of Kandekar to modify Miura and Vaysman by providing graphical user interface with image profiles feedback provided by other users for some selected or executed content for the purpose of increasing satisfaction of the users accordingly.

Regarding claim 7, it is rejected using the same ground of rejection for claim 1.
Regarding claim 8, it is rejected using the same ground of rejection for claim 1.

Claims 4- 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miura (US.Pub.No.20140179427) in view of Kandekar (US.Pub.No.20100017474) and Vaysman (US.Pub.No.20120072952) and Jones (US.Pub.No.20080307348).

Regarding claim 4, Miura and Kandekar and Vaysman et al did not explicitly disclose wherein the preview screen presentation section displays, when receiving the videos, a numerical value indicating a progress level of the process of receiving the videos.

However, Jones et al disclose wherein the preview screen presentation section displays, when receiving the videos, a numerical value indicating a progress level of the process of receiving the videos (see fig.3a to fig.3c with user interface having numerical value related to percentage; the interactive progress bar 302 is implemented in a graphical user interface (GUI) and comprises a plurality of progress indicator segments 304, 0037; 0011).

It would have been obvious before the effective filing date of the claimed invention to incorporate the teaching of Jones to modify Miura and Kandekar and Vaysman by providing user interface with progress bar containing numerical value for the purpose of monitoring playback accordingly

Regarding claim 5, Miura and Kandekar and Vaysman et al did not explicitly disclose wherein, in a case where the numerical value indicating the progress level is not updated for a predetermined time period, the preview screen presentation section increases the number of displayed digits of the numerical value.

However, Jones et al disclose wherein, in a case where the numerical value indicating the progress level is not updated for a predetermined time period, the preview screen presentation section increases the number of displayed digits of the numerical value (As increments of progress are achieved, a completion progress indicator is updated to textually reflect the percentage of completed computer operations, 0013; 0006).

It would have been obvious before the effective filing date of the claimed invention to incorporate the teaching of Jones to modify Miura and Kandekar and Vaysman by providing user interface with options to increase value of progress bar for the purpose of monitoring playback accordingly.
                                                                   Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 5712727527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN D SAINT CYR/Examiner, Art Unit 2425      

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425